Title: From John Adams to John Quincy Adams, 26 August 1816
From: Adams, John
To: Adams, John Quincy



My ever dear Sir
Quincy August 26. 1816

Your No. 50. 29th. May is before me. You wisely persevere in your habitual accuracy, and I hope will compell your Sons to follow your Example. I have been So long incapable of Observing my rules that I know not the number of this Letter, or any other that I have written for many Years. I regret this Negligence I repent of it; and wish my Posterity, to follow Your Example and avoid mine. Yours is the most perfect Example of the Kind that I have ever known and cannot be too highly esteemed.
I have never had a doubt, that the question relating to the Fisheries, had been largely discussed between you and the British Government: nor had I ever a Suspicion that the American World or any other World; would ever be informed of that discussion till long after your head and mine Should be layed in the Grave.
I flatter myself, however, that you have been fortunate in the translation of this Controversy to Washington—There, it will be procrastinated till the approaching Election is over; perhaps till another War.
You preach peace, and you are right. God and Man will approve your doctrine, your Exhortation, your Instruction, your Admonition. If all is overuled, it will not be your fault.
Our Countrymen are more proud than they have reason to be of the revolutionary War and of the late War. 8,000,000, of People instead of Five Frigates, ought to have had at the commencement of the late War, Fifty Ships of the Line.
Your Maxim “An efficient revenue and a growing Navy are the only Stable Pillars of Peace” is infallible. But how can an efficient Revenue ever exist with a Million of Knavish Banks.?
The People of U.S. are the most conceited People that ever existed on this Globe. The most proud vain, ambitious, Suspicious, jealous, embragious, and envious and I am as guilty as any of them. Have a care of Them.! They remind me of Helvetius. This Philosopher was promenading with a Brother Philosopher, on the Bulvards. The People were dancing and Skipping, laughing and Singing in every direction. “These People Are happy” Said the Brother. “Oh! No!” Said Helvetius. “See how civil they are to you, and me, to one another, and to every Body. If they were happy they would be insolent”! If ever a People had this Proof of Happiness, it is the People of U.S. We cannot bear Prosperity. Calamity alone and extream distress, will ever bring forth the real Character of this Nation. Forreign War can never do it. Nothing Short of foreign War, and civil War at once, will ever effect it. And then you may depend upon it they will follow a Bonaparte or Several Bonapartes rather than Jeffersons Madisons, John or John Quincy Adams’s. Hamiltons and Burrs will be preferred to Hancocks and Washingtons.
As you live: Your Father and Mother & Louisa dined last Tuesday in Boston with Judge Otis in the neatest Company imaginable; none but Otis’s, Lymans Thorndykes, Menots Boardmans and Fosters, except Tudor and Mason. I never before knew Mrs Otis. She has good Understanding. I have Seldom if ever passed a more Sociable day. Extert all your Witts to draw Inferences from this Phænomenon. Do you ascribe it to the Eclipse of 1806, to the Comet or to the Spots in the Sun?
A.